DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
Status
3.	This office action is responsive to amendments filed for application No. 17/123884 on May 25, 2022.  Please note the claims 1-13 remain in the application.  
Response to Arguments
4.	Applicant's arguments filed May 25, 2022 have been fully considered but are moot view of new grounds of rejection due to Applicant's amendment necessitated the new grounds of rejection. 
In response to the amendment of the claim 12, the previous objection have been withdrawn.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the housing" in Line 2. There is insufficient antecedent basis for this limitation in the claim since the parent claim 1 did not recited any "housing". 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 2, 4-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beckley et al. (Hereinafter Beckley) US-PG-PUB No. 2010/0128889 in view of Bertagni et al. (Hereinafter Bertagni) US-PG-PUB No. 2004/0129492.

Regarding claim 1, Beckley teaches 
An actuator (an acoustical device, such as an exciter assembly….Para. [0004], Lines 1-3), comprising: 
an electric drive (an electro-dynamic….Para. [0010], Lines 1-4) converting electrical signals into mechanical deflections, the electric drive including a coil (Figs. 1-3 show a voice coil 22) through which the current of the electrical signal flows, and including a permanent magnet (magnet….Para. [0013], Lines 1-3) in electromagnetic interaction with the coil (It is well known that the electro-dynamic in which the interaction between the magnetic field of a permanent magnet and the current in a moving coil that is connected to a source of electric oscillations is used to convert the electric oscillations at audio frequencies to mechanical vibrations…..Para. [0010], Lines 1-11 and Para. [0013], Lines 1-13); 
a flat body (Fig. 1 show a trim panel assembly 10) including a first housing (Fig. 1 shows a component 13) formed integrally with the flat body (i.e. trim panel assembly 10) as an integral molded part as shown in Fig. 1 and Para. [0011], Lines 1-11, the first housing (i.e. component 13) configured to receive the electric drive by interrupting the plane of the flat body (i.e. trim panel assembly 10) and surrounding a first portion of the electric drive (i.e. electro-dynamic….Para. [0010], Lines 1-4) positioned within the first housing (i.e. component 13), the first housing (i.e. component 13) being and connected to the first portion of the electric drive (i.e. electro-dynamic….Para. [0010], Lines 1-4) as shown in Fig. 1, Para. [0010], Lines 1-11 and Para. [0013], Lines 1-13. Beckley further teaches that the flat body is mechanically excited into vibration by the electric drive to radiate acoustic sound signals (It is well known that the electro-dynamic in which the interaction between the magnetic field of a permanent magnet and the current in a moving coil that is connected to a source of electric oscillations is used to convert the electric oscillations at audio frequencies to mechanical vibrations…..Para. [0010], Lines 1-4)
Beckley does not explicitly teach that a second housing formed separate from the first housing, the second housing interrupting the plane of the flat body and connected to the first housing to surround a second portion of the electric drive, the electric drive enclosed between the first housing and the second housing.
	Bertagni teach in Fig. 15B of different enclosures 106 or 107 formed separate from a first housing as shown in Fig. 15B, the different enclosures 106 or 107 interrupting a plane of the flat body and connected to the first housing to surround a second portion of a loudspeaker, the loudspeaker enclosed between the first housing and the different enclosures 106 or 107 as shown in Fig. 16B and Para. [0097], Lines 1-7. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator, as taught by Beckley with the electric drive enclosed between the first housing and the second housing, as taught by Bertagni.
The motivation is to use the second housing to protect rear of the electric drive.

Regarding claim 2, the combination of Beckley and Bertagni teach all the features with respect to claim 1 as outlined above. Beckley teaches in Fig. 2 that the drive has the coil (i.e. voice coil 22) and a coil carrier (Fig. 2 shows a tubular coil member 24), wherein the coil carrier (i.e. tubular coil member 24) is connected directly to the flat body (Fig. 2 shows an inner surface 12 of the trim panel assembly 10).  

Regarding claim 4, the combination of Beckley and Bertagni teach all the features with respect to claim 1 as outlined above. Bertagni teaches that the first housing together with the second housing forms a sealed housing as shown in Fig. 16B.

Regarding claim 5, the combination of Beckley and Bertagni teach all the features with respect to claim 1 as outlined above. Bertagni teaches that the first housing is connected to the second housing by a form-fitting connection as shown in Fig. 16B.

Regarding claim 6, the combination of Beckley and Bertagni teach all the features with respect to claim 1 as outlined above. 
The combination of Beckley and Bertagni do not explicitly teach that the permanent magnet is positioned in respect of an undeflected state and has a center of gravity in a region of the plane of the flat body.
	Bertagni teaches that electromagnetic driver assembly 19 is positioned in respect of an undeflected state and has a center of gravity in a region of the plane of the flat body as shown in Fig. 2B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator, as taught by the combination of Beckley and Bertagni with the permanent magnet is positioned in respect of an undeflected state and has a center of gravity in a region of the plane of the flat body, as taught Bertagni. The motivation is to position the permanent magnet optimize location.

Regarding claim 7, the combination of Beckley and Bertagni teach all the features with respect to claim 1 as outlined above. The combination of Beckley and Bertagni teach that the first housing (as shown in Fig. 1 of Beckley) and the second housing (as shown in Fig. 16B of Bertagni) are designed and arranged in such a manner that they interrupt the plane of a radiating surface of the flat body as shown in Fig. 1 of Beckley and as shown in Fig. 16B of Bertagni.

Regarding claim 8, the combination of Beckley and Bertagni teach all the features with respect to claim 1 as outlined above. The combination of Beckley and Bertagni teach that he actuator is designed in such a manner that the first (as shown in Fig. 1 of Beckley) and the second housing (as shown in Fig. 16B of Bertagni) are arranged on one side of the flat body, with respect to the plane of a radiating surface as shown in Fig. 1 of Beckley and as shown in Fig. 16B of Bertagni.

Regarding claim 10, the combination of Beckley and Bertagni teach all the features with respect to claim 1 as outlined above. Beckley teaches that the flat body has a plane radiating surface as shown in Fig. 1.

Regarding claim 11, the combination of Beckley and Bertagni teach all the features with respect to claim 1 as outlined above. Beckley teaches that the flat body is in a form of an interior trim part of a motor vehicle (Para. [0007], Lines 1-6).

10.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beckley et al. (Hereinafter Beckley) US-PG-PUB No. 2010/0128889 in view of Bertagni et al. (Hereinafter Bertagni) US-PG-PUB No. 2004/0129492 and further in view of Schertler US-PAT No. 5,461,193.

Regarding claim 3, the combination of Beckley and Bertagni teach all the features with respect to claim 1 as outlined above. Beckley teaches that the first housing (i.e. component 13) is connected integrally to the flat body (i.e. trim panel assembly 10) as shown in Fig. 1.
The combination of Beckley and Bertagni do not explicitly teach that said first housing is connected by at least one centering device to the permanent magnet, and the permanent magnet is mounted by the centering device so as to be capable of vibrating.
Schertler teaches in Fig. 1 of a housing 1 connected by spring 16 to a permanent magnet, and the permanent magnet 8 is mounted by the spring 16 so as to be capable of vibrating…Col. 4, Lines 23-25.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator, as taught by the combination of Beckley and Bertagni with the first housing is connected by at least one centering device to the permanent magnet, as taught Schertler. The motivation is to use the centering device to preserve the permanent magnet aligned properly and to reassure that the actuator comes back to its normal position between vibrations.

Regarding claim 12, the combination of Beckley and Bertagni teach all the features with respect to claim 2 as outlined above. Beckley teaches that the first housing (i.e. component 13) of the housing is connected integrally to the flat body (i.e. trim panel assembly 10) as shown in Fig. 1.
The combination of Beckley and Bertagni do not explicitly teach that said first housing is connected by at least one centering device to the permanent magnet, and the permanent magnet is mounted by the centering device so as to be capable of vibrating.
Schertler teaches in Fig. 1 of a housing 1 connected by spring 16 to a permanent magnet, and the permanent magnet 8 is mounted by the spring 16 so as to be capable of vibrating…Col. 4, Lines 23-25.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator, as taught by the combination of Beckley and Bertagni with the first housing is connected by at least one centering device to the permanent magnet, as taught Schertler. The motivation is to use the centering device to preserve the permanent magnet aligned properly and to reassure that the actuator comes back to its normal position between vibrations.

11.	Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beckley et al. (Hereinafter Beckley) US-PG-PUB No. 2010/0128889 in view of Bertagni et al. (Hereinafter Bertagni) US-PG-PUB No. 2004/0129492 and further in view of Cheung US-PG-PUB No. 2015/0365746

Regarding claim 9, the combination of Beckley and Bertagni teach all the features with respect to claim 1 as outlined above. 
The combination of Beckley and Bertagni do not explicitly teach that the actuator has a seal between the first housing and the second housing.
Cheung teaches that the actuator (i.e. loudspeaker system 10) has a seal between the first housing (i.e. annular base 80 including support brackets 76) and the second housing (i.e. exciter housing 68) as shown in Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator, as taught by the combination of Beckley and Bertagni with the actuator has a seal between the first housing and the second housing, as taught Cheung. The motivation is to use the seal that is used to join the first housing is connected to the second housing together so as to prevent them from coming apart.

Regarding claim 13, the combination of Beckley and Bertagni teach all the features with respect to claim 1 as outlined above. 
The combination of Beckley and Bertagni do not explicitly teach that the first housing is connected to the second housing by a latching connection.
Cheung teaches that the first housing (Fig. 4 shows an annular base 80 including support brackets 76) is connected to the second housing (Fig. 4 shows an exciter housing 68) by a latching connection as shown in Fig. 4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator, as taught by the combination of Beckley and Bertagni with the first housing is connected to the second housing by the latching connection, as taught Cheung. The motivation is to use the latching connection as a detachably fastened to hold the first housing is connected to the second housing in position and allow easy replacement.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653